


Exhibit 10.2
BOARD RESIGNATION AND RELEASE AGREEMENT


This Board Resignation Agreement and Release (“Agreement”) is made by and
between Michael Smerklo (“Director”) and ServiceSource International, Inc. (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).


RECITALS


WHEREAS, Director is a member of the Company’s Board of Directors (the “Board”);


WHEREAS, Director signed an Amended and Restated Employment and Confidentiality
Agreement with the Company on June 8, 2010 (the “Confidentiality Agreement”);


WHEREAS, Director hereby resigns his position on the Board as of the closing of
the Company’s Annual Shareholder Meeting on May 28, 2015;


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Director may have
against the Company and any of the Releasees as defined below; and


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Director hereby agree as follows:


COVENANTS


1.    Consideration. On the Effective Day of this Agreement, the Company shall
cause the following to occur: (1) any unvested options subject to the Option
Agreements shall vest and Director’s period to exercise under the Option
Agreements shall be extended to December 31, 2016; (2) any unvested shares
subject to the Time Based Award shall vest; and (3) any unvested shares subject
to the Performance Based Award shall continue to be eligible to vest, subject to
the Company’s achievement of the Revenue Target and/or ACV Target, until the
Lapse Date (as such terms are defined in the Performance Based Award).


2.    Resignation from Board of Directors.  By executing this Agreement, as of
the closing of the Company’s Annual Shareholder Meeting on May 28, 2015,
Director resigns from the Company’s Board of Directors and any other position
and/or title relating to the Company and any related entity. He further agrees
that he will not seek to be appointed to the Board in the future.  Director
further agrees that he will sign any documents necessary to effect his
resignation from the Board and will cooperate with the Company in signing any
other documents necessary to reflect that Director is no longer a director of
the Company and is not authorized to act on its behalf.  


3.    Payment of Compensation and Receipt of All Benefits. Director acknowledges
and represents that other than the consideration set forth in this Agreement,
the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Director.
  




--------------------------------------------------------------------------------




4.    Release of Claims. Director agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Director by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Director, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Director may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation any and all claims relating to, or arising from, Director’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law.


Director agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. Notwithstanding anything to the contrary, nothing in this release
limits the Director’s rights to indemnification by the Company that the Director
may have pursuant to any contract, the organizational documents of the Company
and its subsidiaries, any directors’ and officers’ liability insurance policy or
pursuant to applicable law. This release does not release claims that cannot be
released as a matter of law.


5.    California Civil Code Section 1542. Director acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Director, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


6.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


7.    ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH




--------------------------------------------------------------------------------




CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


8.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Director or made on his behalf under the terms of this Agreement.
Director agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Director further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Director’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.


9.    Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A.  Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. 
The Company and Director will work together in good faith to consider either (i)
amendments to this Agreement; or (ii) revisions to this Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Director under Section 409A.  In no event will the Company reimburse
Director for any taxes that may be imposed on Director as a result of Section
409A.


10.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Director
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.




--------------------------------------------------------------------------------






11.    No Representations. Director represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Director has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


12.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


13.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


14.    Entire Agreement. This Agreement, together with the Separation and
Release Agreement dated August 19, 2014, represents the entire agreement and
understanding between the Company and Director concerning the subject matter of
this Agreement and Director’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Director’s relationship with the Company, with the
exception of the Confidentiality Agreement, and the Equity Agreements, except as
modified herein.


15.    No Oral Modification. This Agreement may only be amended in a writing
signed by Director and the Company’s Chief Executive Officer.


16.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. Director consents to
personal and exclusive jurisdiction and venue in the State of California.


17.    Effective Date. Director understands that this Agreement shall become
effective when signed by both Parties (the “Effective Date”).


18.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


19.    Voluntary Execution of Agreement. Director understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Director acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;







--------------------------------------------------------------------------------




(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
        
MICHAEL SMERKLO, an individual


Dated: May 21, 2015                    /s/MICHAEL SMERKLO    
Michael Smerklo




        
SERVICESOURCE INTERNATIONAL, INC.


Dated: May 22, 2015                    By /s/MATTHEW GOLDBERG            
Name: MATTHEW GOLDBERG
Title: General Counsel




